office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mphoward postn-145649-06 uilc date date to associate area_counsel - salt lake city small_business self-employed from stuart d murray senior counsel administrative provisions judicial practice procedure administration subject applicability of interest_netting under sec_6621 to interest on underpayments and overpayments of a consolidated_group and its members this chief_counsel_advice which has been coordinated with the associate chief_counsel corporate branch responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether sec_6621 allows interest on an overpayment_of_tax resulting from a consolidated corporate_income_tax return to be netted against interest on an underpayment_of_tax resulting from an income_tax return filed by one of the subsidiary members of the group for an earlier taxable_year when it was not a member of the group whether sec_6621 allows interest on an overpayment of income_tax resulting from a consolidated group’s return to be netted against interest on an underpayment of employment or excise_tax by a member of the group for a taxable_period after consolidation conclusions postn-145649-06 sec_6621 does not allow for the netting of interest between an overpayment of a consolidated group’s income_tax for one taxable_year and an underpayment of a member’s income_tax for a prior taxable_year because the consolidated_group and the member are not the same taxpayer for purposes of both the overpayment and the underpayment sec_6621 does not allow for the netting of interest between an overpayment of a consolidated group’s income_tax and an underpayment of a member’s employment or excise_tax because the consolidated_group and the member are not the same taxpayer for purposes of both the overpayment and the underpayment facts this advice has been requested to assist in the proper processing of several ongoing complex interest cases each of which presents either the first or second issue above as we understand it all of the cases involve consolidated groups of corporate taxpayers depending on whether the case concerns issue or the cases fall into one of two situations described in your request the basic fact pattern involves a corporate taxpayer a inc that for tax_year was not a member of a consolidated_group of taxpayers and filed its own form_1120 u s_corporation income_tax return a inc underpaid its income_tax either as reported on the return or as determined after examination in ty a inc joined a consolidated_group of corporations with a common parent b inc which is the agent for the group for ty the consolidated_group b inc subsidiaries filed a consolidated form_1120 reporting an overpayment of income_tax also for ty a inc filed its own employment and excise_tax returns as did b inc and the other members of the group a inc underpaid its employment or excise_tax for ty interest under sec_6601 has accrued on a inc ’s underpayment of its ty income_tax at the rate established in sec_6621 and interest has accrued and is allowable on b inc subsidiaries’ overpayment of income_tax in ty at the sec_6621 rate likewise underpayment interest has accrued on a inc’s underpayment as to issue and our conclusion it does not matter if the underpayment in ty was of employment or excise_tax or if both were underpaid we treat them the same for purposes of our advice they are distinguishable from income taxes for ty because a consolidated_group may not file consolidated employment or excise_tax returns so any unpaid or underpaid employment or excise_tax of a member of the group is computed solely with regard to that member and that member is the only taxpayer liable for the tax the other members are not severally liable like they are for their consolidated income_tax infra in addition the regulations establishing an agent for the group and reserving matters to the agent sec_1_1502-77 do not apply to employment or excise_taxes with each member acting for itself that said at bottom issue sec_1 and both concern a liability of a inc whatever the type of tax that is separate from the group’s overpayment of income_tax in ty the necessary analysis is identical and our conclusion for one is fundamentally the same as for the other postn-145649-06 of employment or excise_tax for ty the periods for which underpayment interest and overpayment interest are payable overlap at least to some extent in the first of the two situations in your request b inc as common parent and agent for the group requests that the service net the interest payable to the group on its ty income_tax overpayment against the interest a inc owes on the underpayment of its ty income_tax in the second situation b inc requests that the service net the interest payable on the group’s ty income_tax overpayment against a inc ’s ty employment or excise_tax underpayment law and analysis sec_6601 imposes interest on any nonpayment or underpayment of a title_26 tax running from the due_date of payment to the date paid sec_6611 authorizes the payment of interest on an overpayment of an internal revenue tax if the overpayment is allowed and paid as a credit interest runs from the overpayment date to the due_date of the amount against which the credit is applied sec_6611 if the overpayment is allowed and paid as a refund interest runs from the overpayment date to a date determined by the service that is no more than days before the date of the refund check sec_6611 sec_6621 establishes the interest rate for overpayments and sec_6621 establishes the interest rate for underpayments sec_6621 provides that to the extent interest is payable for any period under sec_6601 and allowable under sec_6611 on equivalent underpayments and overpayments by the same taxpayer the net rate of interest under sec_6621 on the underpayment and overpayment amounts shall be zero for the overlapping period to qualify for interest_netting therefore the same taxpayer must have both incurred the underpayment and made the overpayment taxpayer is defined in sec_7701 as any person subject_to any internal revenue tax person means and includes a corporation sec_7701 we construe sec_6621’s use of the same taxpayer to mean the taxpayer whether individual or entity liable for both the tax that was underpaid and the tax that was overpaid if different sec_6621 does not apply in the two situations addressed in this advice a inc is the taxpayer liable for the underpayment of income_tax in ty and the underpayment of employment or excise_tax in ty the taxpayer liable for the income_tax overpaid in ty is the consolidated_group b inc subs thus the taxpayer associated with the underpayment regardless of the type of tax is not the same as the taxpayer associated with the overpayment under the facts the consolidated_group as a whole and each member other than a inc is not liable for a inc ’s ty income_tax or ty employment or excise_tax postn-145649-06 a inc ’s liability for the ty income_tax as a member of the consolidated_group does not change our conclusion-it does not make a inc the taxpayer entitled to interest payable on the overpayment a inc ’s liability for the tax reported on the group’s consolidated_return derives from the treatment of consolidated_returns in the applicable regulations sec_1_1502-1 et seq but we find nothing in that treatment that requires or suggests that when corporate taxpayers consolidate the result is that the group and each consolidating member become one and the same taxpayer consolidated_return filing has certain defined effects but they are not sweeping sec_1501 gives to an affiliated_group_of_corporations the privilege of filing a consolidated_income_tax_return by filing the return all of the members of the group consent to be bound by the consolidated_return_regulations prescribed under sec_1502 the regulations state that the tax_liability of a group for a consolidated_return_year includes the tax on the group’s consolidated_taxable_income for the year which in turn includes each member’s separate_taxable_income sec_1_1502-2 sec_1 the regulations further provide that the group’s common parent and each subsidiary that was a member during any part of the consolidated_return_year are severally liable for the tax computed under the regulations sec_1_1502-6 373_f2d_91 5th cir it is clear from these provisions that a consolidated_return assuming it is valid satisfies each member’s requirement to file an income_tax return for the year-the consolidated_return is effectively each member’s return-and each member is liable for all of the tax required to be shown on the return but a consolidated_return is not the return of any one member alone and the tax_liability for the year is not confined to any one member’s taxable_income a consolidated_return is the product of affiliated corporations that are separate taxable entities coming together to mutually meet their income_tax return filing obligations in doing so they file as one entity b inc subs 608_f2d_462 ct_cl the consolidated_return_regulations are and always have been a means for the practical enforcement of a legal fiction namely that certain groups of corporations are for purposes of united_states income_tax one taxpayer 602_f2d_256 ct_cl the basic purpose behind allowing corporations to file consolidated_returns is to permit affiliated corporations which may be separately incorporated for various business reasons to be treated as a single entity for income_tax purposes as if they were in fact one corporation as the return is that of the group the overpayment and interest on the overpayment is also the group’s not that of any single member or subgroup of members see sec_6402 providing for any offset against the liability of and any credit or refund in favor of the person who made the overpayment 514_us_527 holding that the person who paid the tax was the taxpayer for purposes of filing a refund claim 197_f2d_994 9th cir t he benefit of consolidated_returns is for all corporations in the postn-145649-06 group vacated on other grounds 345_us_247 as to a refund of a consolidated group’s overpayment under the regulations only the common parent as sole agent for the group unless a substitute agent is designated may file a claim for a refund of an overpayment sec_1_1502-77 if the service grants the claim the refund is made directly to and in the name of the common parent and discharges any liability of the government to any member with respect to such refund id a parent can then distribute the refund in accord with any agreement between the affiliated corporations given that a consolidated_return is a combined return for multiple corporations all of which are liable for the associated tax and any overpayment is not deemed an overpayment of any single member there does not appear to be a basis to treat a member with a separate underpayment as the same taxpayer responsible for a consolidated overpayment even allowing that each member is the taxpayer for purposes of their consolidated_return we are not prepared to say that each member is the same taxpayer as any other member of the group for any purpose beyond the consolidated_return such as interest_netting under sec_6621 we are aware of no authority to make that leap see 293_us_121 holding that after affiliation corporations continue to be separate taxable units the same as before affiliation despite filing consolidated_returns the only effect of which is to unite them for the purpose of the consolidated tax computation and the equitable_apportionment between them of the tax we find support for our determination by analogy to offsets under sec_6402 the service has authority to offset a taxpayer’s overpayment against any liability of the taxpayer for a different taxable_period or type of tax before refunding any balance to the taxpayer sec_6402 when there is interest payable on both a taxpayer’s underpayment and an offsetting overpayment sec_6601 eliminates the underpayment interest for the overlapping period during which interest would have been allowable to the taxpayer on the overpayment had the underpayment and overpayment we make that statement notwithstanding the case of in re bob richards chrysler-plymouth corp 473_f2d_262 9th cir referenced in your request the court in bob richards held that a parent_corporation could not keep a tax_refund resulting from a consolidated_return that was filed with a wholly- owned subsidiary in bankruptcy nor could the parent set off the refund against unsecured debt owing from the subsidiary the refund at issue was generated entirely from the bankrupt subsidiary’s nol which the subsidiary could have carried back for a refund for a prior separate year according to the court the refund was a valuable asset of the subsidiary and to have allowed the parent to keep it rather than turn it over to the bankruptcy trustee would have been unjust enrichment f 2d pincite whatever authority the case may offer for the rights of a group member to an equitable allocation of a consolidated refund at least when there is no agreement between the members the opinion is inapposite here for two reasons first the case was not a sec_6621 interest_netting case second what the court was concerned with was the allocation between group members after a refund is paid the court did not hold that for purposes of tax_administration a subsidiary should be treated as the taxpayer that made an overpayment for a consolidated_return_year simply because the overpayment was attributable to the subsidiary postn-145649-06 not been offset sec_6601 by its terms does not apply to the extent sec_6621 applies while sec_6601 zeroes out overlapping underpayment and overpayment interest in cases of setoff the evident purpose of sec_6621 was to extend the same relief in cases without a setoff h_r conf_rep no pincite- c b it is reasonable then to interpret sec_6621 as applicable to instances in which unilateral setoff would have been permissible conversely it is also reasonable to assume that sec_6621 is inapplicable in cases in which setoff would have been unavailable in the scenario of an underpayment by a inc and a subsequent overpayment by b inc and its subsidiaries including a the service could not of its own accord offset the overpayment against the underpayment see 118_f2d_828 7th cir holding that the service improperly applied a company’s tax overpayment to a liability of an affiliated company b inc as the agent of the group could conceivably consent to the offset see sec_1 a ii iv which amounts to the group voluntarily paying a inc ’s separate tax any taxpayer however can pay another taxpayer’s tax irm an overpayment and the interest thereon may be credited to the liability of a different taxpayer with the overpaid taxpayer’s consent for example an individual taxpayer can request that instead of a refund the service_credit his or her overpayment to another individual’s unpaid tax but assuming the service makes the credit that does not mean sec_6601 applies nor does it render the individuals the same taxpayer within the meaning of sec_6621 the same approach should apply if the request comes from a consolidated_group through its agent and the taxpayer to be benefited is a member with an underpayment for a pre-consolidation year for all of the above reasons we believe sec_6621 interest_netting is not allowable under the facts in this advice case development hazards and other considerations the law in the area of sec_6621 and consolidated_returns is so far largely if not entirely uncharted this office has not previously given definitive advice or guidance on the issues in this memorandum moreover to our knowledge no court has addressed them if based on this advice the service denies interest_netting in the cases for which the advice is issued and one or more of the taxpayers challenges the denial in litigation sec_6601 does not explicitly require that the taxpayer responsible for the underpayment and the overpayment be the same but it is implied since sec_6402 speaks of the liability of the person who made the overpayment in the reverse situation-ie an overpayment by a inc for ty and an underpayment by b inc subs including a inc for ty 2-the service may without consent offset a inc ’s overpayment against the group’s underpayment because a inc as already explained is severally liable for the underpayment for the year in which a joined in filing a consolidated_return the service is authorized to collect the underpayment from any member including a through setoff or otherwise postn-145649-06 there is of course a hazard that the government’s position will not prevail we do not however consider the hazards_of_litigation to be any greater than normal we believe the position articulated herein is sound and fully defensible this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
